The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/590,268 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the overlapping subject matter of the copending application regarding a two-part robotic device comprising a rigidly mountable fixed base unit and a detachable body unit reads on the subject matter of the instant application regarding a two-part robotic device comprising a rigidly mountable fixed base unit and a detachable body unit.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "said detachable body" in Line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "said detachable body" in Line 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Charles et al. (U.S. Patent 6,723,106, hereinafter “Charles”).
As to Claim 1, Charles discloses a two-part robotic device for positioning of a medical instrument (180) in Fig. 9, comprising:
a. a rigidly mountable fixed base unit (“base unit” in annotated Fig. 9 below) attachable to a fixed point in space the ground or surgical table via (182) in 15/37-48; and
b. a detachable body unit (“body unit” in annotated Fig. 9 below) reversibly coupleable to said fixed base unit, coupleable to said current medical instrument (170, 171, 180) in 15/40-44 and Fig. 9,
wherein said fixed base unit is adapted to provide independent movement to said medical instrument, said independent movement selected from a group consisting of rotation and translation in 13/16-27, and said detachable body unit is removable and replaceable from said fixed base unit such that upon exchange of said medical instrument for a second medical instrument (the tool being replaced as described in 17/9-15), said second medical instrument is placed in substantially the same location as the location of said medical instrument prior to said exchange as described in 13/63-14/54 and 16/7-22, and 15/45-65,
wherein said detachable body unit is an endoscope positioning device comprising means for providing to an endoscope as described in 1/15-37 and 4/49-54 at least 7 degrees of freedom (DOF) selected from a group consisting of at least 6 rotation movements (1007, 1009, 1010, 1011, 1012, 1013, 1601, 1602), at least 1 translation movement (1008) and any combination thereof;
wherein said detachable body comprises k consecutive arm sections (194, 197, 206) in 16/18-29 and Fig. 9, where k is a positive integer, and k-1 joints (190, 192, 193) in 16/11-16 and Fig. 9, an sth joint coupling an sth arm section to an (s + 1)st arm section, s being between 1 and k-1, 
wherein at least one said joint comprises locking means; said locking means “locking members” as described in 17/23-41 are adapted to lock at least one of said k-1 joints in a desired direction; said locking means having at least two states, a locked state and an unlocked state;
wherein at least one joint is adapted to rotate said current medical instrument about two mutually perpendicular axes in the x-y plane as described in 30/38 to 31/15 and Fig. 9.

    PNG
    media_image1.png
    553
    450
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of invention to provide removability and replicability of arm sections and medical instruments as taught by the different embodiment of Charles in order facilitate easier sterilization of the tool support shaft prior to each surgery/usage as described in 26/44-49.
As to Claim 2, Charles discloses the two-part robotic device according to claim 1, wherein said fixed point in space is selected from a group consisting of a floor, a ceiling, or a surgical table via (182) in 15/37-48 as shown in Fig. 9.
As to Claim 3, Charles discloses the two-part robotic device according to claim 1, wherein, in said locked state, either said sth joint and said (s + 1)st arm section rotate as a unit about a main longitudinal axis of said sth arm section or said sth joint and said sth arm section is rotatable as a unit about a main longitudinal axis of said (s + 1)st arm section; and, in said unlocked state, the angle between said sth arm section (s + 1)st arm section is changeable “releasably immobilized with respect to the corresponding magnet tracks” in 17/35-41.
As to Claim 4, Charles discloses the two-part robotic device according to claim 1, wherein at least one joint is adapted to rotate said current medical instrument about two mutually perpendicular axes in the x-y plane as described in 30/38 to 31/15 and Fig. 9.
As to Claim 8, Charles discloses the two-part robotic device according to claim 1, wherein said fixed base unit comprises h consecutive arm sections and h-1 joints, h being a positive integer, such that different arm sections of said fixed base unit are removable and replaceable as described in 17/9-11 and 26/44-67.
As to Claim 17, Charles discloses a two-part robotic device for positioning of a medical instrument (180) in Fig. 9, comprising:
a. a rigidly mountable fixed base unit (“base unit” in the annotated Fig. 9 above) attachable to a fixed point in space the ground or surgical table via (182) in 15/37-48; and
b. a detachable body unit (“body unit” in the annotated Fig. 9 above) reversibly coupleable to said fixed base unit, coupleable to said current medical instrument (170, 171, 180) in 15/40-44 and Fig. 9,
wherein said fixed base unit is adapted to provide independent movement to said medical instrument, said independent movement selected from a group consisting of rotation and translation in 13/16-27, and said detachable body unit is removable and replaceable from said fixed base unit such that upon exchange of said medical instrument for a second medical instrument (the tool being replaced as described in 17/9-15), said second medical instrument is placed in substantially the same location as the location of said medical instrument prior to said exchange as described in 13/63-14/54 and 16/7-22, and 15/45-65,
wherein said detachable body unit is an endoscope positioning device comprising means for providing to an endoscope as described in 1/15-37 and 4/49-54 at least 7 degrees of freedom (DOF) selected from a group consisting of at least 6 rotation movements (1007, 1009, 1010, 1011, 1012, 1013, 1601, 1602), at least 1 translation movement (1008) and any combination thereof;
wherein said detachable body comprises k consecutive arm sections (194, 197, 206) in 16/18-29 and Fig. 9, where k is a positive integer, and k-1 joints (190, 192, 193) in 16/11-16 and Fig. 9, an sth joint coupling an sth arm section to an (s + 1)st arm section, s being between 1 and k-1, 
wherein at least one said joint comprises locking means; said locking means “locking members” as described in 17/23-41 are adapted to lock at least one of said k-1 joints in a desired direction; said locking means having at least two states, a locked state and an unlocked state;
wherein, in said locked state, either said sth joint and said (s + 1)st arm section rotate as a unit about a main longitudinal axis of said sth arm section or said sth joint and said sth arm section is rotateable as a unit about a main longitudinal axis of said (s + 1)st arm section; and, in said unlocked state, the angle between said sth arm section (s + 1)st arm section is changeable “releasably immobilized with respect to the corresponding magnet tracks” in 17/35-41.
It would have been obvious to one of ordinary skill in the art at the time of invention to provide removability and replicability of arm sections and medical instruments as taught by the different embodiment of Charles in order facilitate easier sterilization of the tool support shaft prior to each surgery/usage as described in 26/44-49.
As to Claim 18, Charles discloses the two-part robotic device according to claim 17, wherein said fixed point in space is selected from a group consisting of a floor, a ceiling, or a surgical table via (182) in 15/37-48 as shown in Fig. 9.
As to Claim 19, Charles discloses the two-part robotic device according to claim 17, wherein at least one joint is adapted to rotate said current medical instrument about two mutually perpendicular axes in the x-y plane as described in 30/38 to 31/15 and Fig. 9.

Allowable Subject Matter
Claims 5-7, 9-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or fairly suggest constant velocity couplers with first and second coaxial input transmission means rotating about a first and second plane with coaxial output transmission means rotating in a third plane wherein the planes are perpendicular to each other in combination with the two-part device and locking means cited in claims 5, 9, and 20. Claims 6-7 are dependent from claim 5, and claims 10-16 are dependent from claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795



                                                                                                                                                                                                       
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795